
	
		I
		112th CONGRESS
		2d Session
		H. R. 3881
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2012
			Mr. Stark introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  authority for immigration judges to terminate proceedings or appoint counsel
		  when necessary for aliens with mental disabilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Ensuring
			 Mental Competence in Immigration Proceedings Act.
		2.Authority for
			 immigration judges to terminate proceedings or appoint counsel where necessary
			 for aliens with mental disabilitiesSection 240(b)(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1229a(b)(3)) is amended to read as follows:
			
				(3)Presence of
				aliens
					(A)In
				generalIf it is impracticable by reason of an alien's mental
				incompetency for the alien to be present at the proceeding, the Secretary of
				Homeland Security shall prescribe safeguards to protect the rights and
				privileges of the alien.
					(B)Termination of
				proceedingsAn immigration judge may order a competency
				evaluation at any stage of the proceedings. The immigration judge may terminate
				proceedings against those aliens not competent to represent themselves in their
				proceedings due to mental disabilities. In determining whether to terminate
				proceedings, the immigration judge shall consider, without excluding other
				pertinent factors, the severity of the alien’s condition and prognosis, the
				likelihood that competence can be restored within 60 days, and whether the
				alien is represented by counsel with whom the alien can meaningfully
				communicate in order to assist the proceedings. Proceedings for aliens
				receiving medically necessary inpatient mental health treatment for a serious
				mental disability shall be presumed to merit termination.
					(C)Appointment of
				counselIf proceedings are not terminated for an alien who is
				incompetent to represent himself or herself in proceedings due to a mental
				disability, the immigration judge shall appoint counsel when the alien is
				unrepresented. Appointment of counsel shall not preclude the immigration judge
				from subsequently terminating proceedings under this
				section.
					.
		
